Citation Nr: 0405641	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1940 to October 
1941.

This appeal is from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).



FINDINGS OF FACT

1.  VA has determined as a matter of law and granted service 
connection for lumbosacral strain with degenerative disc 
disease and right foot drop.

2.  It is as likely as not that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected lumbosacral strain with 
degenerative disc disease and right foot drop.


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §4.16(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought, any question whether 
VA discharged the specific duties or the intent of the VCAA 
is moot.



II.  Entitlement to TDIU

The veteran is rated 60 percent disabled by his service-
connected lumbosacral strain with degenerative disc disease 
and right foot drop.  He meets the regulatory requirement for 
an award of TDIU by the RO without referral of the question 
of entitlement to other VA personnel, if he is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. § 4.16(a) 
(2003).

VA granted service connection for low back strain in January 
1950.  The medical evidence of record reveals the development 
over time of degenerative disc disease of the lumbosacral 
spine, which VA determined in June 1995 included low back 
strain.  In June 1998, VA determined, primarily based on a VA 
examination of December 1997, that the veteran's service-
connected disability included neurological symptoms including 
right foot drop.  VA increased the disability rating based on 
this medical finding, renamed the service-connected 
disability, and changed the criteria according to which the 
disability was rated from Diagnostic Code 5295 (lumbosacral 
strain), see 38 C.F.R. 38 C.F.R. § 4.71a (1998), to 
Diagnostic Code 5293 (intervertebral disc syndrome).  See 
38 C.F.R. § 4.71a (1998).  (Recent changes of the diagnostic 
code for lumbosacral strain and for intervertebral disc 
syndrome, see 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243), are not germane to the TDIU issue on appeal.)  The RO 
annotated the June 1998 rating decision to show the change in 
diagnosis and rating criteria consistent with regulation, 
which articulates VA's policy favoring stability in 
disability ratings.  See 38 C.F.R. § 4.13 (2003).

The December 1997 VA examiner diagnosed degenerative disc 
disease of the lumbar spine with radiculopathy, lower right 
extremity, with foot drop.  The increased rating in June 1968 
was predicated on the inclusion of the neurological in the 
service-connected disability.

On VA examination in March 2003, the VA examiner reviewed the 
veteran's medical records including lumbar CT and MRI studies 
and examined the veteran.  The examiner noted that the 
veteran had multiple medical conditions including Paget's 
disease and that 2001 hospital records showed an injury of 
the right leg and possible peroneal nerve injury in 2001.  
The veteran could not remember the injury.  He was noted to 
have early dementia.  The examiner also noted that the 
veteran had certain lower extremity symptoms bilaterally.  
The examiner concluded that the veteran's degenerative disc 
disease was due to his service-connected back strain, but 
that he could not conclude the peripheral neuropathy was due 
to the degenerative disc disease without speculation.  The 
examiner noted that the veteran had constant, severe, low 
back pain, using narcotic analgesia every six hours, that he 
generally wore a brace when leaving home.  The veteran was 
observed to need a walker to ambulate and to be unable to 
rise on his toes.  The examiner felt there was no true foot 
drop or possibly mild foot drop.  Examination showed the 
moderately limited range of lumbar motion with pain, poor 
stamina and unsteady gait, and inability to rise on the toes, 
which the examiner reported might indicate a mild foot drop.  
The examiner noted the veteran's low stamina for standing or 
walking.  The examiner opined that the veteran's low back 
disorder prevented all but sedentary work, which the veteran 
was able to do.

The December 1997 VA examiner opined that the veteran could 
not maintain gainful employment because of his service-
connected degenerative disc disease with peripheral 
neuropathy and foot drop.  The March 2003 examiner excluded 
the disabling effects of peripheral neuropathy and Paget's 
disease, and thus excluded, concluded that the veteran could 
maintain gainful sedentary employment even with his back 
condition as it is.  The RO informed the veteran in a July 
2003 supplemental statement of the case that he is not 
service-connected for peripheral neuropathy and denied TDIU 
based on the March 2003 examiner's opinion that the veteran 
could maintain gainful sedentary employment

The record does not show peripheral neuropathy as part of the 
service-connected disability.  The June 1998 rating decision 
noted that foot drop and other right lower extremity symptoms 
or symptoms of Paget's disease could not be distinguished 
from those of the service-connected degenerative disc 
disease, and consequently the foot drop was included in the 
service-connected disability.  The March 2003 examiner's 
opinion is not persuasive that the distinction between 
service-connected and nonservice-connected etiology of right 
lower extremity symptoms can now be made.  The same type of 
speculation seems to be needed to isolate certain symptoms 
from the service-connected disability as the examiner 
eschewed to include them.  Thus, there is no change in the 
reason to give the veteran the benefit of the doubt as to the 
symptomatology of the low back and right leg to consider in 
determining whether he is individually unemployable due to 
service-connected disability.  On the material question 
whether to determine entitlement to TDIU benefits based all 
of veteran's right leg symptoms or on some of them, the 
evidence is in equipoise, and the veteran gets the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  The decision will be made in consideration 
of all of the veteran's right leg symptoms.

The veteran's demonstrated symptoms, poor stamina, 
incoordination and especially intractable pain and chronic 
use of narcotic analgesia must be considered in light of his 
education and training.  His application for TDIU shows he 
has a high school education and no specific job training.  
Taking these physical and social factors together, the record 
does not contain a preponderance of evidence that the veteran 
can secure or follow a substantially gainful occupation.  
38 C.F.R. § 4.16(a) (2003).  The claim must be granted unless 
the preponderance of the evidence is against it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



